DETAILED ACTION
Status of Claims
Claims 1-15 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 06/11/2020, 08/19/2020, and 01/12/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

REASONS FOR ALLOWANCE
Claim(s) 1-15 are allowed.
Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of selecting a secure payment token to be used to complete a transaction (a commercial or legal interaction).

The claimed concept falls into the category of organizing human activity, specifically commercial and legal interactions (including sales activities).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:

initiate on the user device, in response to the first set of signals, a payment transaction process, the payment transaction process generating, at the user device, a requested transaction data set, the requested transaction data set comprising at least an identifier associated with a merchant and a transaction amount payable to the merchant;
upon verification, at the user device, of the merchant certificate, select, from the plurality of secure payment tokens stored in the at least one persistent memory at least one secure payment token associated with the merchant;
in response to a second set of signals generated by the at least one user input interface, initiate a universal wallet application on the user device, the universal wallet application comprising stored machine-interpretable instructions configured to generate, at the user device, transaction authorization request data sets, each transaction authorization request data set comprising at least one of the selected at least one secure payment token, and at least one transaction payment amount; Page 2 of 14Appl. No. : 15/000,685Attorney Docket No.: 05007268-106US
in response to a third set of signals generated by the at least one user input interface, the third set of signals representing at least a user selection identifying one of the plurality of sources of transaction payment resources, generate a transaction authorization request data set on the user device, the generated transaction authorization request data set comprising at least one of the selected at least one secure payment token associated with the selected source of transaction payment resources and the transaction amount payable to the merchant;
using the at least one network communication interface, send the generated transaction authorization request data set to a merchant backend server to be routed to a server associated with the identified source of payment resources; and
receive confirmation that the transaction was completed.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional to allow for a closed-loop electronic transaction with the steps of above being performed on the user device (the storing of the tokens, verifying, at the user device, of the merchant certificate, selecting a payment token associated with the certificate, initiating the wallet to generate in the transaction data responsive to the merchant certificate being verified by the user device using the payment token, and performing a transaction with the token), these steps are indicative of a practical application and an improvement in the field of electronic payments.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 1-15 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694